DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
This office action is in response to communication received on 07/12/2021. The response presented amendment to claims 1, 3, 5, 14 and 17; and cancelled claims 19-20 is hereby acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sample spectrum" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-4 and 7-18 inherit the same grounds of rejection.

Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20180045694 A1
Wyatt at al.  hereinafter Wyatt
US 4802102 A
Lacey
JP 63082346 A
TAJIMA


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-3, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt and TAJIMA.
With respect to claim 1, Wyatt discloses a process for generating a carbon ladder calibration chromatogram (¶[0008] discloses a method for analyzing sample spectra of a sample from a spectrometric system), the process comprising: 
generating an initial chromatogram of a sample eluting through a GC column (¶[0066] discloses spectra provided by the spectrometric system 60, Fig. 1 illustrates a GC system having a gas chromatographic column 48), wherein the sample comprises carbon ladder compounds (¶[0128] discloses the carbon ladder); 
comparing a spectrum of one or more observed peaks in the initial chromatogram with reference spectra of the compounds (¶[0066] discloses these reference spectra 152 are used to analyze the sample spectra provided by the spectrometric system 60; ¶[0018] discloses a controller, that compares sample spectra of the sample from retention windows for compounds of interest to reference spectra for the compounds of interest and background spectra of the sample and determines amounts of the compounds of interest in the sample); 
assigning the one or more observed peaks by determining a best match between the spectrum of the one or more observed peak and the reference spectra to obtain a candidate calibration chromatograph (¶[0118] discloses matching the reference spectra curves and picking optimized retention windows based on a high goodness of fit with the sample as outlined in the flow diagrams of FIGS. 5 and 7).
instead of shifting retention windows and comparing the sample spectra from the shifted retention windows to reference spectra for compounds of interest in the sample, and updating the retentions windows used to analyze the sample. However, shifting retention windows of hydrocarbon and comparing the sample spectra of eluted hydrocarbons from the shifted retention windows to reference spectra for compounds of interest in the sample, and updating the retentions windows used to analyze the sample  is an equivalent process to shifting the candidate calibration chromatogram by one or more carbon numbers to determine an overall best match, thereby generating the carbon ladder calibration chromatogram because in both cases the analysis of elution is performed in order to find a compound of interest and update/generate the carbon ladder or retention windows. Therefore, because these two processes were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute shifting retention windows and comparing the sample spectra from the shifted retention windows to reference spectra for compounds of interest in the sample, and updating the retentions windows used to analyze the sample for shifting the candidate calibration chromatogram by one or more carbon numbers to determine an overall best match, thereby generating the carbon ladder calibration chromatogram because in both cases the analysis of elution is performed in order to determine a compound of interest and update/generate the carbon ladder or retention windows.
Wyatt is silent about subtracting from the sample spectrum a solvent spectrum. However, TAJIMA from the field of sample measurement discloses as a solvent spectrum reaches a stage 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wyatt with the teachings of TAJIMA so that Wyatt invention will have the capability of subtracting from the sample spectrum a solvent spectrum in order to addresses the correlation between known GC retention indices and the corresponding retention times observed with a particular GC column.
With respect to claim 2, Wyatt and TAJIMA disclose the calibration process of claim 1 above. Wyatt further discloses the observed peaks are detected by optical spectroscopy (¶[0039] discloses optical spectrometric systems).
With respect to claim 3, Wyatt and TAJIMA disclose the calibration process of claim 1 above. Wyatt further discloses the observed peaks are detected by FTIR (¶[0041] discloses spectrometric system 60 is a FTIR system).
With respect to claim 7, Wyatt and TAJIMA disclose the calibration process of claim 1 above. Wyatt further discloses the process is conducted under a no gap constraint (FIG. 4, the spectra of m-xylene and p-xylene will overlap with the quant spectrum for o-xylene).
With respect to claim 8, Wyatt and TAJIMA disclose the calibration process of claim 1 above. Wyatt further discloses the process is conducted by following a normal elution order of the carbon ladder compounds (FIG. 3 is a graph of the elution curve showing the detected concentration of the compound of interest as a function of time(continuous elution)).
With respect to claim 9, Wyatt and TAJIMA disclose the calibration process of claim 1 above. Wyatt further discloses the process allows for a gap in the carbon ladder (Fig. 10, region 510).
With respect to claim 10, Wyatt and TAJIMA disclose the  process of Claim 1 above. Wyatt discloses the claimed invention except the candidate calibration chromatograph is shifted by one or more carbon numbers forward and/or backwards across the peaks, moving the entire ladder one peak at a time instead of shifting the retention window. However, shifting retention windows of hydrocarbon is an equivalent process to shifting by one or more carbon numbers forward and/or backwards across the peaks, moving the entire ladder one peak at a time because in both cases the process of shifting the retention window of hydrocarbons either forward or backward is performed to find a compound of interest. Therefore, because these two processes were art-recognized equivalents before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute shifting retention windows forward and backward and comparing the sample spectra from the shifted retention windows to reference spectra for compounds of interest in the sample, and updating the retentions windows used to analyze the sample for shifting retention windows of hydrocarbon to find the compound of interest.
With respect to claim 11, Wyatt and TAJIMA disclose the calibration process of claim 1 above. Wyatt further discloses the carbon ladder compounds include hydrocarbons (¶[0128] discloses carbon ladder calibration).
With respect to claim 14, Wyatt and TAJIMA disclose the calibration process of claim 1 above. Wyatt further discloses the sample eluted from the GC column is temporally resolved into The analysis system illustrated in Fig. 1 has a spectrometric system 60 which is a FTIR).
With respect to claim 15, Wyatt and TAJIMA disclose the calibration process of claim 14 above. Wyatt further discloses the sample cell is a multiple path cell (¶[0041] discloses sample cell 100 has an inlet port 110 for receiving a separator line 90 and has an outlet port 112 for venting the sample cell contents through exit line 92).
With respect to claim 16, Wyatt and TAJIMA disclose the calibration process of claim 1 above. Wyatt further discloses the best match or the overall best match is expressed by a best fit, least error, least average error or least total error (¶[0096] best fit is determined in step 234).
With respect to claim 17, Wyatt and TAJIMA a method for analyzing a sample, the method comprising:  Page 22 of SpecificationDocket: 0256.0027US1 passing a sample through a GC column to generate retention times for components in the sample (GC 50); comparing the retention times of the components in the sample with a carbon ladder calibration chromatogram generated by the process of claim 1 (¶[0011] discloses comparing the calculated retention times against expected retention times), to determine retention indices for the components in the sample (Fig. 8, step 314 analyze difference values for changes over time for the components eluting from GC).  
With respect to claim 18, Wyatt and TAJIMA disclose the method for analyzing a sample, wherein retention times according to the carbon ladder calibration chromatogram obtained according to claim 1 are compared to retention times of components in the sample (¶[0008] discloses shifting retention windows and/or shifting lower bounds of the retention windows and/or shifting upper bounds of the retention windows, comparing the sample spectra from the shifted retention windows to reference spectra for compounds of interest in the sample, and updating the retentions windows used to analyze the sample.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt and TAJIMA as applied to claim 1 above, and further in view of Lacey.
With respect to claim 4, Wyatt and TAJIMA disclose the calibration process of claim 1 above. Wyatt is silent about the initial chromatogram is corrected by removing solvent effects. 
Lacey, from the area of chromatography, discloses these time-varying effects can be addressed by subtracting blank run chromatograms. The solvents can be run through a column without the mixture so as to produce a solvent chromatogram. The solvent chromatogram can be subtracted from the chromatogram of interest to the contribution of the solvents to the spectral data (col. 2 lines 12-23).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wyatt with the teachings of Lacey so that Wyatt’s initial chromatogram is corrected by removing solvent effects as disclosed in Lacey’s invention for the predicable benefit of reducing irregularities in the pumping and mixing apparatus used to introduce solvent mixtures into the chromatographic column. 
   Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt and TAJIMA as applied to claim 1 above, and further in view of  Knorr.
With respect to claim 12, Wyatt and TAJIMA disclose the process of claim 1 above. Wyatt is silent about  the retention indices are Kovats indices. Knorr discloses the retention indices are Kovats indices (¶[0036] discloses the Kovats indices of compounds are predicted using a linear equation comprising a plurality of coefficients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wyatt with the teachings of Knorr so that the retention indices are Kovats indices as disclosed in Knorr’s invention for the predicable 
With respect to claim 13, Wyatt and TAJIMA disclose the process of claim 1 above. Wyatt is silent about  the retention indices used are Lee indices. However, Examiner takes Official Notice that it is well known to Lee indices as retention indices. As such it would have been obvious to modify Wyatt invention such that the invention comprised that above limitations as it would cause no new or unexpected results.
Allowable Subject Matter
Claims 5-6 are allowed. Refer to previous Office Action for reasons of allowance.
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 07/12/2021, with respect to the rejection(s) of claims 1-4 and 6-18 have been fully considered. Upon further review of the amended claims, a new ground(s) of rejection is made, necessitated by the scope change of the instant independent claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861